—
Goro cra au & whe

NNNNE Re eee eee SS
DOr Owaonwdanwnt Whe

toh tw
aun &

WWW WwW lo Ww WNW de
AW B WN OO Oo +!

tw
~l

38
39

40

Case 3:19-cv-05960-RBL Document 52-1 Filed 06/25/20 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

CASE NO: 3:19-cv-05960-RBL

MARK HOFFMAN, on behalf of himself
And all others similarly situated,

Plaintiff,

HEARING HELP EXPRESS, INC.,
TRIANGULAR MEDIA CORP., and
LEWIS LURIE,

Defendants.

 

 

AFFIDAVIT OF LEWIS LURIE

 

 

State of Florida )
County of Broward 5
1, Lewis Lurie, of Coral Springs, Florida, being of lawful age and otherwise competent and
authorized to make this Affidavit, personally appeared before the undersigned notary public, and
under oath or affirmation make the following statement.
1. For more than twenty years I have resided exclusively in the State of Florida. I have never

resided in the State of Washington.
10

il

12

13

14

15

16

17

18

19

20

21

22

23

 

10.

11.

12.

14.

Case 3:19-cv-05960-RBL Document 52-1 Filed 06/25/20 Page 2 of 3

I do not own any real estate or other property in Washington, nor have I ever owned real

estate or other property in Washington.

-_ Ido not have an office or P.O. Box in Washington, nor have | ever had one.

1 do not have any bank accounts in Washington, nor have I ever had one.

I do not pay taxes in Washington, nor have.] ever.

I do not have any telephone listing in Washington, nor have I ever had a telephone listing
in Washington or used a Washington telephone number.

I do not have any agents, servants, or employees in Washington, nor have { ever had any.
With respect to the functions I performed for Triangular Media, they were performed
entirely from Florida.

Except for the inbound call on June 13, 2019, during which the Plaintiff, Mark Hoffman
(or someone pretending to be Mark Hoffman), answered questions in Triangular’s IVR
path, I have no knowledge of the allegedly violative telephone calls in the complaint.

I do not engage in telemarketing, nor have | ever, I do not direct others to engage in
telemarketing, nor have I ever.

I did not make the allegedly violative telephone calls, did not cause them to be made, nor
did I authorize or have knowledge of any of the allegedly violative telephone calls alleged
to have been made.

I do not own or operate an Automatic Telephone Dialing System (“ATDS”), nor have |

ever owned or operated one.

. I did not place or direct any calls to the Plaintiff, Mark Hoffman.

I do not know the Plaintiff, Mark Hoffman and except in the context of this lawsuit, I have

never heard of Mark Hoffman.
—_
Cowman & WwW

11
12
13
14
15
16
\7
18

 

Case 3:19-cv-05960-RBL Document 52-1 Filed 06/25/20 Page 3 of 3

hg Ma

Lewis Lurie

Dated this 23rd Day of June 2020.

 

This affidavit comprised of three pages (this page included) was signed and affirmed before
me on June _? ard 2020 by Lewis Lurie, who proved to me on the basis of satisfactory
evidence to be the person who appeared before me and who produced a Florida driver’s license

as identification.

. Notary Public, Staté of Florida

(SEAL)

Notary Public State of Fionda
Collin D Katz

My Commission GG 298080
Expires 02/04/2023

 
